Lamorelle, P. J.,
When Isaac G. Waterman, grandson of Isaac S. Waterman, made his will Dec. 30, 1919, he knew that the one remaining asset of the estate of his grandfather, then held in trust, was the 7100 shares of The Kingston Coal Company, valued at $190,000. He knew this because these shares of stock, comprising that entire estate, were awarded to the trustees under his grandfather’s will on the fifteenth accounting, adjudication thereon being had on or about Nov. 27, 1918. He knew it because he was in the receipt of two-twelfths of the income from this asset.
The trust, so far as this stock is concerned, is found in the twentieth item of the will of Isaac S. Waterman, wherein he directs that his interest in The Kingston Colliery or mines shall be held by the trustees under his will and managed by them until one year after the death of his last surviving grandchild living at the time of his death. This trust continues because there are to-day living grandchildren within the meaning of the will.
Therefore, when, in and by the sixth paragraph of his will, Isaac G. Waterman directed that the principal; that is to say, his share of the principal of the fund held by E. W. Dwight and Fidelity Trust Company for the benefit of the heirs of his late grandfather, Isaac S. Waterman, be divided into three equal parts, he necessarily referred to his interest in these 7100 shares of stock (a corporation having been formed which took over the Kingston *447mines), and to nothing else. It would seem to follow that when he directed that the trustee named by him should collect the issues and profits thereof, and pay the same monthly to his wife, Daisy Green Waterman, he realized that issues and profits from a mine or from the shares of stock, where trustees, in the exercise of their discretion, had incorporated the business, referred to all issues and all profits, no matter what they should represent. He never used the word “income.” His was a gift in specie, and, being a gift in specie, the issues and profits covered every and any return from the stock.
A majority of the court are of opinion that the auditing judge was correct in his rulings, and as he has so thoroughly considered the question under discussion, it is deemed inadvisable to do more than emphasize the facts above recited.
All exceptions are accordingly dismissed and the adjudication is confirmed absolutely.